Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
September 21, 2018 (the “Effective Date”) by and between Joseph B. Megibow, an
individual resident of the State of California (“Executive”), and Purple
Innovation, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company wishes to employ Executive in accordance with the terms of
this Agreement;

 

WHEREAS, Executive wishes to accept employment with the Company according to the
terms of this Agreement; and

 

WHEREAS, this Agreement shall replace and supersede in its entirety any prior
employment agreements or understandings between Executive and the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Employment. The Company hereby employs Executive, and Executive hereby
accepts employment by the Company, upon the terms and conditions set forth in
this Agreement. Executive’s employment with the Company shall commence on
October 1, 2018 (the “Start Date”) and shall continue until terminated pursuant
to the terms set forth in Section 4 below (the “Employment Period”).

 

2. Position and Duties.

 

(a) During the Employment Period, Executive will serve as Chief Executive
Officer (“CEO”) of the Company and on the Board of Directors of the Company (the
“Board”). During the term of Executive’s service as CEO, Executive will devote
Executive’s full business time (minimum five days per week), skill, attention,
and best efforts to the performance of Executive’s duties, subject to customary
carve-outs for charitable activities and management of personal affairs that do
not materially interfere with the performance of Executive’s duties to the
Company. Executive will report to the Board and will have such duties and
authority as determined from time to time by the Board of Directors. So long as
Executive is not travelling on Company business, executive’s duties shall be
principally performed in the State of Utah.

 

(b) So long as Executive is employed by the Company, Executive shall not,
without the prior written consent of the Board, accept other employment or
perform other services for compensation or that interfere with Executive’s
employment with the Company; provided, however, that Executive may serve on the
Board of Red Lion Hotels Corporation and (on a non-compensated basis) as an
officer or director of or otherwise participate in purely educational, welfare,
social, religious and civic organizations so long as such activities are not in
competition with the Company or do not interfere with Executive’s ability to
carry out Executive’s duties under this Agreement.

 

(c) Executive shall comply with all lawful rules, policies, procedures,
regulations and administrative directions now or hereafter reasonably
established by the Board for employees of the Company.

 



 

 

 

3. Salary and Benefits.

 

(a) Salary. During the Employment Period, the Company shall pay Executive a base
salary at the annual rate of $450,000.00, payable in regular installments in
accordance with the Company’s usual payment practices subject to required
withholdings and taxes (the “Base Salary”). Executive may receive increases in
Executive’s Base Salary to the extent such an increase is approved in the sole
discretion of the Board.

 

(b) Bonus.

 

(i) Annual Bonus. With respect to each calendar year during the Employment
Period, Executive shall participate in the Company’s short-term incentive plan
and shall be eligible to earn an annual incentive award (“Annual Bonus”)
determined in accordance with the terms and subject to the provisions of that
plan, provided, however, that such Annual Bonus shall (i) not be less than 70%
of Base Salary at target performance and (ii) be subject to a multiplier of 50%
if the Company achieves at least minimum performance expectations, 100% if the
Company achieves target and 150% if the Company achieves maximum performance.
The multiplier shall be interpolated on a linear basis for performance in
between minimum, target and maximum performance levels. The Board shall, in its
sole discretion, determine the financial and other goals to be used to measure
Executive’s performance and shall establish the minimum, target and maximum
performance requirements; provided, however, that 90% of Executive’s target
Annual Bonus opportunity shall be tied to financial goals and 10% tied to
non-financial goals. Any Annual Bonus will be paid by no later than two and
one-half months following the fiscal year to which it relates or, if later,
thirty (30) days following the completion of the audit for such year, provided
Executive remains employed by the Company through the date of payment.

 

(ii) Illustration of Annual Bonus.

 

  Base Salary:  $450,000    Target Bonus Pool:  $315,000    Financial Target
Bonus Pool:  $283,500    Non-Financial Target Bonus Pool:  $31,500    If Company
delivers at mid-point between target and maximum level of financial results, the
multiplier on $283,500 will be 125%*:  $354,375    If Executive performs at 90%
of non-financial targets, then the multiplier on $31,500 will be 90%*:  $28,350 

 

*Performance will be interpolated on a linear basis for performance between
minimum, target and maximum.

 



 2 

 

 

(iii) Equity Incentive. The Company hereby grants to Executive an option to
purchase 538,020 shares of the Company’s Class A Common Stock, effective upon
and with a grant date as of the Start Date.  Thereafter, so long as Executive
remains in service as CEO as of the date of such grants, Executive will receive
an automatic grant of an option to purchase 179,340 shares of the Company’s
Class A Common Stock on each of the twelve (12), twenty-four (24) and thirty-six
(36) month anniversaries of the Start Date.  (For purposes of clarity,
Executive’s total option grants under the paragraph, including his initial grant
on the Start Date, equals 1,076,040 shares.)  Each option granted under this
paragraph shall carry a five (5) year term, and the option shares shall vest and
become exercisable over a four (4) year period according to the following
schedule:  one fourth (1/4) on first anniversary of the grant date and 1/48 each
month thereafter.  Each option grant will include a “net” or “cashless” exercise
feature.  The initial option grant is intended to qualify as an inducement grant
under NASDAQ listing rules and will carry an exercise price equal to the greater
of (i) the closing price of the Company’s Class A Common Stock on the Start Date
or (ii) the trailing sixty (60) day volume weighted average price of the
Company’s Class A Common Stock determined as of the Start Date.  Each subsequent
automatic grant hereunder shall be issued under and subject to the terms of the
Company’s 2017 Equity Incentive Plan (or any successor plan) and will carry an
exercise price equal to the trailing thirty (30) day volume weighted average
price of the Company’s Class A Common Stock, determined as of the applicable
option grant date.  Except as provided above, the options to be granted to
Executive hereunder shall be provided subject to and in conformity with the
Company’s standard form of non-qualified stock option with customary terms and
conditions, to be entered into by Executive and the Company.

 

(iv) Performance Share Unit Award. The Company hereby agrees to grant to
Executive on December 31, 2018 (such date to be reasonably extended in the event
the Company is in a black-out trading period) a performance share unit award
(“PSU Award”) for up to 50,000 shares of the Company’s Class A Common Stock,
effective upon and with a grant date as of Executive’s Start Date, provided that
the actual amount of the PSU Award shall match the amount of shares of the
Company’s Class A Common Stock held by Executive on the date of the grant (such
shares purchased by the Executive being referred to herein as the “Executive
Purchase Shares”).  The PSU Award shall vest on the earlier to occur of either a
Change in Control or satisfaction of each of the following conditions:  (i)
Executive remains in continuous service as CEO through September 30, 2021; (ii)
Executive has purchased by December 31, 2018 (such date to be reasonably
extended in the event the Company is in a black-out trading period) and
continues to hold an amount of shares of the Company’s Class A Common Stock
equal to the amount of the Executive Purchase Shares through September 30, 2021;
and (iii) during the twelve-month period immediately prior to March 31, 2022 the
closing price of the Company’s Class A Common Stock on the principal exchange on
which it is listed is at or above $10.00 per share for 20 trading days over a 30
trading day period; provided, however, that if Executive is unable to satisfy
the condition in (i) above because Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason within the six-month
period immediately prior to September 30, 2021, but the conditions in (ii) and
(iii) above have been otherwise satisfied, the PSU Award shall become fully
vested as of the termination of Executive’s employment.

 



 3 

 

 

(c) Benefits. During the Employment Period, Executive will be entitled to
benefits including: (1) vacation and other benefits generally available to other
senior executives of the Company from time to time; (2) payment by the Company
for the cost of weekly airfare (coach, planned in advance) between San Francisco
and Salt Lake City for twelve (12) months from the Start Date; (3) receipt of a
$5,000.00 per month stipend for twelve (12) months from the Start Date, to be
used for temporary housing (with any unused amount retained by the Executive);
and (4) receipt of up to $75,000.00 in reimbursement allowance for the cost of
reasonable relocation expenses, including travel related to searching for
housing, costs of moving Executive’s family and property, and up to 50% of the
property seller’s brokerage commission related to the disposition of the
Executive’s principal residence. If the Executive fails to relocate within 24
months of the Start Date, the relocation reimbursement shall expire. The
foregoing shall not be construed to require the Company to establish such
benefit plans or to prevent the modification or termination of such benefit
plans once established, and no such action or failure thereof shall affect this
Agreement. Executive recognizes that the Company and its affiliates have the
right, in their sole discretion, to amend, modify or terminate any benefit plans
without creating any rights for Executive.

 

4. Employment Terms.

 

(a) Employment At-Will. The Company may terminate Executive’s employment for any
reason, with or without cause and with or without prior notice. In the event
that the Company provides less than thirty (30) days’ prior written notice,
other than in the case of a termination for Cause as outlined in 4(d) below, the
Executive will be entitled to receive Executive’s Base Salary through the end of
a 30-day period following the date on which written notice is provided to the
Executive. Upon any termination of Executive’s employment, Executive will be
deemed to have automatically resigned from all positions with the Company and
all affiliated entities unless otherwise mutually agreed in writing. The Company
may, at its sole discretion, relieve Executive of his duties during any notice
period or direct Executive to continue to perform duties as directed by the
Board. If Executive resigns from his employment, he shall provide the Company
thirty (30) days’ notice.

 



 4 

 

 

(b) Termination without Cause or Resignation with Good Reason. If Executive’s
employment hereunder is terminated without Cause by the Company or Executive
resigns with Good Reason during the Employment Period, then Executive shall be
entitled to receive the following: (i) any accrued and unpaid Base Salary
through the termination date; (ii) any eligible unpaid expense reimbursements;
(iii) all other accrued and vested payments, benefits or fringe benefits to
which Executive is entitled in accordance with the terms and conditions of the
applicable compensation or benefit plan, program or arrangement of the Company
(collectively, items (i) through (iii) are referred to hereafter as the “Accrued
Benefits”). In addition, if such termination occurs after the first three months
(or equivalent period if the Fiscal Year changes) of any Fiscal Year, Executive
will also be eligible to receive (iv) the lesser of (1) the Annual Bonus
calculated for such Fiscal Year at the time of termination or (2) the Annual
Bonus calculated at the end of such fiscal year in which the termination occurs.
After March 31, 2019, Executive shall also be entitled to (v) an amount equal to
up to nine (9) months of Executive’s annual Base Salary, payable in
substantially equal installments in accordance with the Company’s regular
payroll practices for a period of twelve (12) months following the termination,
subject to the Company’s sole option to increase this severance amount up to
twelve (12) months of Executive’s annual Base Salary, to be paid over eighteen
(18) months, consistent with the restrictive covenant provisions in Section 5
herein (the “Continued Salary Payments”); and (vi) Company payment of the cost
of health insurance continuation under COBRA for Executive and Executive’s
eligible dependents for a period of six (6) months following the termination,
which payment will be made directly to the insurer on behalf of Executive (items
(iv), (v) and (vi) together, the “Severance Benefits”). The Severance Benefits
shall cease to be paid if, in the Board’s reasonable determination, Executive
secures full time executive-level employment or an executive board-level role
for compensation, provided, however that Executive shall receive at least three
(3) months of Severance Benefits. A general release of claims in form and
substance reasonably required by the Company and not revoked during any period
when such revocation is permitted under relevant law will be required for any
Severance Benefits under this section, other than the Accrued Benefits. The
Continued Salary Payments shall commence with the first payment being made on
the first payroll date immediately following the 60th day following Executive’s
separation date (the “Continued Salary Commencement Date”) and such first
payment to include any installments that otherwise would have been paid during
the period commencing on the separation date and ending with the Continued
Salary Commencement Date.  Each such installment payment shall be treated as a
separate payment for purposes of Code Section 409A (defined in Section 25
below). “Good Reason” shall mean any of the following: (i) a material change in
job title; (ii) a change in reporting structure where the Executive no longer
reports directly to the Board; (iii) a material reduction in job duties or
scope; or (iv) a material reduction in base salary or bonus potential that is
not commensurate with other senior Executives at the Company; provided, however,
that in the case of items (ii), (iii) and (iv) of this definition, such change
or reduction continues uncured for a period of fifteen (15) days after written
notice from Executive to the Company specifying such change or reduction and
Executive’s intention to terminate this Agreement for Good Reason.

 

(c) Change in Control. In the event the Company undergoes a Change in Control as
defined herein and Executive’s employment is terminated without Cause within
twelve (12) months following the effective date of the Change in Control
(together the “Double Trigger Event”), Executive will be entitled to the same
Severance Benefits as set forth in Section 4(b) above. In addition, any unvested
equity awards shall be subject to immediate vesting upon the Double Trigger
Event. A general release of claims in form and substance reasonably required by
the Company and not revoked during any period when such revocation is permitted
under relevant law will be required for any payments or vesting acceleration
under this section, other than the Accrued Benefits. For purposes of this
Agreement, “Change in Control” means the occurrence of any of the following: (i)
one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; (ii) the Company enters into an agreement of
reorganization, merger or consolidation  pursuant to which the Company or a
subsidiary of the Company is not the surviving corporation; or (iii) the sale of
all or substantially all of the Company's assets. A Change in Control shall not
be considered to have occurred so long as either (a) the Company remains
publicly traded with an independent Board, including without limitation in the
event that a controlling shareholder of the Company sells more than 50% or more
of the Company’s Class A Common Stock, or (b) any person (or more than one
person acting as a group) owns more than 50% of the total fair market value or
total voting power of the Company's stock and acquires additional stock.

 



 5 

 

 

(d) Termination for Cause or Otherwise. If Executive’s employment is terminated
(i) by the Company with Cause, (ii) due to Executive’s death, disability or
incapacity, or (iii) by Executive’s resignation during the Employment Period,
then the Executive or Executive’s estate, as applicable, will be entitled to the
Accrued Benefits (other than any Annual Bonus in the event of a termination for
Cause).

 

(i) For purposes of the Agreement, “Cause” shall mean Executive’s (i) failure to
perform reasonable duties assigned by Board or any committee established by the
Board, or violation of this Agreement or any express direction or any lawful
rule, handbook regulation or policy established by the Company, the Board or any
committee established by the Board which is consistent with the scope of
Executive’s duties under this Agreement, and such failure, refusal or violation
continues uncured for a period of fifteen (15) days after written notice from
the Company to Executive specifying the failure, refusal or violation and the
Company’s intention to terminate this Agreement for Cause; (ii) conviction or
plea of guilty/nolo contendere to a felony, or perpetration of a serious
dishonest act against the Company or any affiliates; (iii) willful misconduct in
connection with duties, including (a) conduct that is materially injurious to
the financial condition or business reputation of the Company, which does or
which is reasonable likely to bring the Company or its affiliates into public
disgrace or embarrassment; (b) misappropriation of funds, (c) personal profit or
attempted personal profit in connection with a Company transaction, (d)
misrepresentation to the Board of the financial results, financial condition or
other material business results of the Company, or (e) violation of law or
regulations on Company premises; (iv) an act of moral turpitude, fraud
dishonesty, theft, or unethical business conduct, any of which is materially
injurious to the Company’s reputation; (v) aiding a competitor which adversely
affects Company; (vi) misappropriation of a Company opportunity for personal
benefit; (vii) material compromise of Company trade secrets or other
confidential and proprietary information of the Company or its affiliates; or
(viii) chronic alcoholism or drug abuse that materially affects performance.

 

(ii) For purposes of this Agreement, Executive’s permanent disability or
incapacity shall be determined in accordance with the Company’s long-term
disability insurance policy, if such a policy is then in effect, or, if no such
policy is then in effect, then such permanent disability or incapacity shall be
deemed to have occurred upon Executive’s inability to perform the essential
functions of the position set forth in Section 2(a), after reasonable
accommodation by the Company, for a period of at least 180 days, in the
aggregate, during any period of 365 calendar days, unless further time is
required as a reasonable accommodation under the Americans with Disabilities
Act.

 



 6 

 

 

5. Restrictive Covenants. During the period commencing on the Effective Date and
terminating on the twelve (12) month or the eighteen (18) month anniversary (as
determined by the Company at the time of employment termination) of the
Termination Date (the “Restricted Period”), Executive shall not directly or
indirectly (whether for compensation or without compensation), as principal,
agent, owner, partner, employee, consultant, shareholder, member, director,
manager or officer, as the case may be, or otherwise howsoever (other than as
the holder of an ownership interest of not more than 1% of the total outstanding
stock of a publicly traded entity):

 

(a) Noncompetition Covenant.

 

(i) own, operate, be engaged in or connected with the operation of or have any
financial interest in or advance, lend money to, guarantee the debts or
obligations of or permit Executive’s name or part thereof to be used or employed
in any operation, whether a proprietorship, partnership, joint venture, company
or other entity, legal or otherwise, whatsoever, or otherwise carry on or engage
in any activity or business similar to the Company’s business or be connected or
involved in any manner whatsoever in any activity or business similar to the
Company’s business in whole or in part; provided, however, that such
restrictions shall not preclude Executive from owning up to 1% of the totally
outstanding stock of a publicly traded entity. For purposes of the foregoing,
the term “Business” means the business of designing, manufacturing, distributing
and selling mattresses, bedding and cushioning products and such other products
designed, manufactured, distributed or sold by the Company within the
twelve-month period immediately preceding the Termination Date.

 

(b) Non-solicitation Covenant.

 

(i) solicit, or attempt to obtain business from, accept business from or contact
any current or former (A) customer of the Company regarding activity or business
similar to the Company’s activities or business in whole or in part or (B)
material supplier of goods or services integral to the production of the
Company’s products; or

 

(ii) induce or attempt to induce any Company employee to terminate employment
with the Company, hire or participate in the hiring of any Company employee or
independent contractor, or interfere with or attempt to disrupt the
relationship, contractual or otherwise, between the Company and any Company
employee or independent contractor. For purposes of this paragraph, a Company
employee or independent contractor means any person employed or contracted by
the Company during the Employment Period.

 

6. Confidentiality.

 

(a) Executive will not at any time (whether during or after Executive’s
employment with the Company) (1) retain or use for the benefit, purposes or
account of Executive or any other person; or (2) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information –
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
– concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board; provided, that Executive may disclose such information to Executive’s
legal and/or financial advisor for the limited purpose of enforcing Executive’s
rights under this Agreement so long as Executive requires that such legal and/or
financial advisors not disclose such information and Executive shall be liable
for any disclosure by such legal and/or financial advisors.

 



 7 

 

 

(b) Confidential Information shall not include any information that is:
(i) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by applicable law to be disclosed; provided that Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

 

(c) Executive acknowledges, agrees, and understands that (1) nothing in this
Agreement prohibits Executive from reporting to any governmental authority or
attorney information concerning suspected violations of law or regulation,
provided that Executive does so consistent with 18 U.S.C. 1833, and (2)
Executive may disclose trade secret information to a government official or to
an attorney and use it in certain court proceedings without fear of prosecution
or liability, provided that Executive does so consistent with 18 U.S.C. 1833.

 

(d) Except as required by applicable law, Executive will not disclose to anyone,
other than Executive’s spouse, legal or financial advisors, the contents of this
Agreement until such time as the Company has filed this Agreement publicly on
the Securities and Exchange Commission’s EDGAR website.

 

(e) Upon termination of Executive’s employment with the Company for any reason,
Executive shall: (1) cease and not thereafter commence use of any Confidential
Information or intellectual property (including, without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (2) immediately return to the Company, at the Company’s option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Executive’s possession or
control (including any of the foregoing stored or located in Executive’s office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company, its
affiliates and subsidiaries, except that Executive may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information or are not related to the Company’s business; and
(3) notify and fully cooperate with the Company regarding the delivery of any
other Confidential Information of which Executive is or becomes aware.

 

7. Intellectual Property.

 

(a) Employee has set forth on Exhibit A attached hereto a complete list
identifying all Prior Works (but excluding any third-party confidential
information, and if such third-party confidential information is relevant and
has been excluded Employee shall include a notation that “certain relevant
third-party confidential information has been excluded”). For the purposes of
this disclosure “Prior Works” shall mean any works of authorship, inventions,
intellectual property, materials, documents or other work product (including,
without limitation, research, reports, software, databases, systems,
applications, presentations, textual works, content or audiovisual materials)
that Employee has created, conceived, invented, designed, developed, contributed
to or improved either alone or with third parties, prior to Employee’s
employment by the Company, that are relevant to or implicated by such
employment.

 



 8 

 

 

(b) If Executive creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any Company resources (“Company Works”), Executive shall promptly and
fully disclose the same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.

 

(c) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

 

(d) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works. If the Company is unable for any other reason to secure Executive’s
signature on any document for this purpose, then Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, to act for and in Executive’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
in connection with the foregoing.

 

(e) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without prior written permission of such third party. Executive shall comply
with all relevant policies and guidelines of the Company regarding the
protection of confidential information and intellectual property and potential
conflicts of interest. Executive acknowledges that the Company may amend any
such policies and guidelines from time to time, and that Executive remains at
all times bound by their most current version that has been communicated to
Executive.

 

8. Return of Company Property. At the termination of the Employment Period and
at any other time upon the request of the Company, Executive shall deliver to
the Company any and all of the Company’s documents, plans, records, computer
tapes, software, drawings, notes, memoranda, specifications, devices (including,
without limitation, any cellular phone or computer), and formulas relating to
the Company’s business, together with all copies thereof, which is in the
possession of Executive.

 

9. Enforcement. If, at the time of enforcement of Section 5, Section 6 or
Section 7, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. It is specifically understood
and agreed that any breach of the provisions of Section 5, Section 6 or
Section 7 are likely to result in irreparable injury to the Company and the
parties hereto agree that money damages would be an inadequate remedy for any
breach of Section 5, Section 6 or Section 7. Therefore, in the event of a breach
or threatened breach of Section 5, Section 6 or Section 7, the Company or its
successors or assigns shall, in addition to other rights and remedies existing
in their favor, be entitled to specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, Section 5, Section 6
or Section 7.

 



 9 

 

 

10. Representations and Warranties.

 

(a) Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which Executive is bound, (ii) Executive is not a party to or bound by any
employment agreement, non-solicitation agreement, assignment of inventions or
confidentiality agreement with any other person or entity that would materially
impede with Executive’s ability to perform the Executive’s obligations under
this Agreement; (iii) Executive is not subject to any noncompetition agreement
or any other agreement or restriction of any kind that would impede in any way
the ability of Executive to carry out fully all activities of Executive in
furtherance of the business of the Company, (iv) Executive is not in violation
of a confidentiality, non-solicitation or non-competition agreement or any other
agreement relating to the relationship of Executive with any third party,
because of the nature of the business conducted by the Company, and (v) upon
execution and delivery of this Agreement, this Agreement shall be the valid and
binding obligation of Executive, enforceable against Executive in accordance
with its terms.

 

(b) The Company hereby represents and warrants to Executive that (i) the
execution, delivery and performance of this Agreement by the Company does not
and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which the Company is bound and (ii) upon execution and
delivery, this Agreement shall be the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

 

11. Arbitration. Any controversy, dispute or claim arising out of or in
connection with or relating to this Agreement, or the breach, termination or
validity hereof, or any other claim by Executive arising from the termination of
Executive’s employment (any such controversy, dispute or claim being referred to
as a “Dispute”) shall be finally determined by binding arbitration administered
by a government sponsored arbitration service in accordance with its applicable
rules. The arbitration shall be conducted before a panel of three neutral
arbitrators appointed in accordance with the applicable rules of the service.
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The Company will advance all arbitration fees to
the extent allowed under applicable law. The arbitrators conducting any such
arbitration shall award the prevailing party his/its reasonable attorneys’ fees
and expenses, including any advanced arbitration fees to the extent allowed
under applicable law. Any arbitration shall be conducted in Salt Lake City, UT.
Nothing in this Section 11 shall limit or prevent the Company from seeking to
enforce its rights under Sections 5, 6, and 7 by injunction or other application
to a court of competent jurisdiction.

 



 10 

 

 

12. Indemnification. Both during and after the Employment Period, the Company
will indemnify Executive and hold Executive harmless as provided in Article VIII
of the Company’s Amended and Restated Bylaws and to the maximum extent permitted
by law against and in respect of any and all actions, suits, proceedings,
investigations, claims, demands, judgments, costs, and expenses (including
reasonable attorneys’ fees), losses, and damages resulting from Executive’s
performance of duties on behalf of the Company.

 

13. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Executive and the Company and their respective heirs,
successors and permitted assigns. Neither party may assign any of its rights or
assign or delegate any of its obligations hereunder without the prior written
consent of the other party hereto; provided, however, that the Company shall be
permitted to assign this Agreement to any successor to all or substantially all
of its assets that agrees in writing to assume all of the Company’s obligations
hereunder.

 

14. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) on the date established by
the sender as having been delivered personally, (b) on the date delivered by a
private courier as established by the sender by evidence obtained from such
courier, (c) on the date sent by facsimile or e-mail transmission (with
acknowledgement of complete transmission), or (d) on the fifth day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Notices, demands or communications to any party hereto will, unless
another address is specified in writing pursuant to this Section 14, be sent to
the addresses indicated below.

 

 

If to Executive:

Joseph B. Megibow

3559 Mt. Diablo Blvd. #124

Lafayette, CA 94549

Email: megibow+purple@gmail.com

If to the Company:

Purple Innovation, Inc.

123 E. 200 N.

Alpine, UT 84004

Chair of the Board, with copy to General Counsel

Email: casey@purple.com

 

15. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid under applicable law; but, if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but except as otherwise set forth in this Agreement,
this Agreement will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision had never been contained
herein.

 

16. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

17. Signatures; Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. For purposes hereof, a facsimile
signature, portable document format (.pdf) signature or signature sent by
electronic transmission will be considered an original signature.

 



 11 

 

 

18. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction).

 

19. Clawback. All remuneration provided under Section 3(b) (i), (ii) and (iv) of
this Agreement shall be subject to forfeiture or other penalties pursuant to
applicable law and any Company clawback policy. In addition, (A) all
remuneration provided under Section 3(b)(iii) of this Agreement shall be subject
to forfeiture or other penalties pursuant to applicable law, and (B) vested
remuneration under Section 3(b)(iii), shall be subject to forfeiture or other
penalties pursuant to any Company clawback policy, but only to the extent that
Executive would have been terminated from his service as CEO for Cause (other
than with respect to part (i) of the definition of “Cause” included herein)
prior to reaching the applicable vesting period described in Section 3(b)(iii)
had the Board known of the actions constituting such Cause at the time of
Executive’s actions.

 

20. Survival. The provisions of Section 5, Section 6, Section 7, Section 8,
Section 9, Section 11, Section 13, Section 14, Section 15, Section 16,
Section 18, Section 19,this Section 20, Section 22, Section 23, Section 24,
Section 26, Section 27, and Section 29 shall survive the termination of
Executive’s employment and the termination of this Agreement for any reason.

 

21. Tax Withholdings. The Company shall deduct or withhold from any amounts
owing from the Company to Executive any federal, state, local or foreign
withholding taxes, excise tax, or employment taxes imposed with respect to
Executive’s compensation or other payments from the Company or Executive’s
ownership interest in the Company, if any (including, without limitation, wages,
bonuses, dividends, the receipt or exercise of equity options and/or the receipt
or vesting of restricted equity).

 

22. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

23. Headings; No Strict Construction. The headings of the paragraphs and
sections of this Agreement are inserted for convenience only and shall not be
deemed a part of or affect the construction or interpretation of any provision
hereof. The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against any party.

 

24. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall, subject to the Company reimbursing Executive for out-of-pocket
expenses, cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into Executive’s possession, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments).

 



 12 

 

 

25. Corporate Opportunity. During the Employment Period, Executive shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware which relate to the
business of the Company at any time during the Employment Period (“Corporate
Opportunities”). Unless approved by the Board, Executive shall not accept or
pursue, directly or indirectly, any Corporate Opportunities on Executive’s own
behalf.

 

26. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Code Section 409A. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on Executive by Code Section 409A or damages for failing to comply
with Code Section 409A. Notwithstanding anything herein to the contrary, a
termination of employment shall be deemed to have occurred at the time such
termination constitutes a “separation from service” within the meaning of Code
Section 409A for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits in connection with a termination of
employment and, for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment” or like terms shall mean a
“separation from service.” Notwithstanding any other provision to the contrary,
in no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.

 

27. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

28. Key Person Insurance. The Company and its affiliates shall have the right
throughout the term of this Agreement to obtain or increase insurance on
Executive’s life in such amount as the Board or such affiliate (as applicable)
determines, in the name of the Company or such affiliates, as the case may be,
and for its sole benefit or otherwise. Upon reasonable advance notice, Executive
will cooperate in any and all necessary physical examinations without expense to
Executive, supply information and sign documents and otherwise cooperate fully
with each of the Company and its affiliates as the Company and its affiliates
may request.

 

29. Read and Understood. Executive has read this Agreement carefully and
understands each of its terms and conditions. Executive has sought independent
legal counsel of Executive’s choice to the extent Executive deemed such advice
necessary in connection with the review and execution of this Agreement.

 



 13 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  The Company:         Purple Innovation, Inc.         By: /s/ Terry V. Pearce  
  Terry V. Pearce     Chairman of the Board         Executive:       /s/ Joseph
B. Megibow   Joseph B. Megibow

 



 14 

